 


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IN RE:                                              :   Chapter 13
                                                    :
               MEGAN P. THOMAS,                     :   Bankruptcy Case No.
                       Debtor,                      :   1:15-bk-00825-RNO
-------------------------------------------------   :
CHRISTOPHER W. SPAGNOLA                             :   Appeal Case No. 1:18-cv-0011-SHR
and NATALIE SPAGNOLA,                               :
                                                    :   Judge Sylvia H. Rambo
                       Appellants                   :
                                                    :
               v.                                   :
                                                    :
MEGAN P. THOMAS, KERRY PAE                          :
AND KERRY PAE AUCTIONEERS,                          :
M&T BANK, YORK COUNTY TAX                           :
CLAIM BUREAU, and                                   :
UNITED STATES TRUSTEE,                              :
                                                    :
                       Appellees.                   :

                                            ORDER

       In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED that the December 21, 2017 judgment (Doc. 1-1) of the United States

Bankruptcy Court for the Middle District of Pennsylvania docketed at In re Megan

P. Thomas, No. 1:15-bk-825, is AFFIRMED. The Clerk of Court is directed to close

this case.



                                                        s/Sylvia Rambo
                                                        SYLVIA H. RAMBO
                                                        United States District Judge

Dated: March 25, 2019


 
